Citation Nr: 1756194	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  17-35 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a lumbar spine disorder.  

2.  Whether new and material evidence has been submitted in order to reopen a previously denied claim of entitlement to service connection for a bilateral knee disorder, to include arthritis and residuals of a total right knee replacement.  

3.  Entitlement to service connection for a lumbar spine disorder.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to service connection for an acquired psychiatric disorder, characterized as depression.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to May 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran is claiming service connection for an acquired psychiatric disorder.  During the course of this appeal, his psychiatric symptoms have been diagnosed as depression.  However, a service connection claim which describes only one particular psychiatric disorder should not necessarily be limited to that disorder.  Rather, as reflected in the title page, VA should consider the claim as one for any psychiatric disability that may reasonably be encompassed by evidence of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additionally, the Veteran has claimed separate knee disorders to include bilateral arthritis and residuals of a right knee replacement.  However, given that these disorders are a result of a common etiology and/or disorder, it is unlikely that such disorders could receive separate ratings.  Therefore, the Board has framed the issues broadly, with the claim for a bilateral knee disorder to include all other demonstrated disorders affecting the knees.  Clemons, 23 Vet. App. 1 (2009), cf. Amberman, 570 F.3d 1377, 1381 (Fed. Cir. 2009).

The issue of entitlement to compensation benefits pursuant to the provisions of 38 U.S.C. § 1151 for the residuals of a right knee replacement, claimed as due to negligence on the part of treating VA medical personnel, has been raised by the record in correspondences received by the Board in June and October 2017, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, given that entitlement to compensation benefits under the provisions of 38 U.S.C. § 1151 and entitlement to service connection are separate claims, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  In a June 2008 rating decision, the claim of entitlement to service connection for a lumbar spine disorder was denied because it was not caused by or related to service.

2.  The evidence added to the record since the June 2008 rating decision became final, relates to an unestablished fact that is necessary to substantiate the Veteran's service connection claim.

3.  In an October 2011 rating decision, the claim of entitlement to service connection for a bilateral knee disorder, to include arthritis and residuals of a right knee replacement, was denied because it was not caused by or related to service.  

4.  The evidence added to the record since October 2011 rating decisions became final does not relate to an unestablished fact that is necessary to substantiate the Veteran's service connection claim.

5.  The Veteran's lumbar spine disorder was not shown in service or for many years thereafter, and is not otherwise related to active duty service.

6.  The Veteran's diabetes mellitus was not shown in service or for many years thereafter, and is not otherwise related to active duty service.

7.  It is at least as likely as not that the Veteran's acquired psychiatric disorder is related to active duty service.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision that denied the Veteran's claims for entitlement to service connection for a lumbar spine disorder is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

2.  As the evidence received subsequent to the June 2008 rating decision is new and material, the requirements to reopen the claim for entitlement to service connection for a lumbar spine disorder have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.102, 3.156 (2017).

3.  The October 2011 rating decision that denied the Veteran's claims for entitlement to service connection for a bilateral knee disorder, to include arthritis and residuals of a right knee replacement, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).

4.  As the evidence received subsequent to the October 2011 rating decisions is neither new nor material, the requirements to reopen the claims for entitlement to service connection for a bilateral knee disorder, to include arthritis and residuals of a right knee replacement, have not been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.102, 3.156 (2017).

5.  The criteria for entitlement to service connection for a lumbar spine disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

6.  The criteria for entitlement to service connection for diabetes mellitus have not been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

7.  The criteria for entitlement to service connection for an acquired psychiatric disorder, including depression, have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low, and consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied.  Rather, consideration should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010). 

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record. Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of such evidence is to be presumed unless "patently incredible."  See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case the Veteran is claiming entitlement to service connection for a lumbar spine disorder and a bilateral knee disorder, to include arthritis and residuals of a right knee replacement.

The Veteran's service connection claim for a lumbar spine disorder was previously denied by the RO in June 2008 on the basis that it was not related to service.  He did not appeal this decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of this claim.  

After a review of the evidence submitted since the June 2008 rating decision became final, the Board determines that the claim should be reopened.  The evidence now includes new medical evidence which raises the possibility that his conditions are related to his active duty service.  Not only is this evidence "new" in that it was not of record prior to the last final denial of the claim, it is also "material," as it relates to an unestablished fact necessary to support the claims.  Namely, it shows that there may be a nexus between the Veteran's disorders and his active duty service.  Therefore, the claim should be reopened on this basis.

Next, the Veteran's service connection claim for a bilateral knee disorder, including arthritis and residuals of a right knee replacement, was previously denied by the RO in October 2011 on the basis that it was not related to service.  He did not appeal this decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of this claim.  

After a review of the evidence submitted since the October 2011 rating decision became final, the Board determines that reopening the claim for service connection for a bilateral knee disorder, including arthritis and residuals of a right knee replacement, is not warranted.  Specifically, the evidence of record after the October 2011 rating decision included the Veteran's statements that he sustained a fall during service and injured his knees.  However, these statements are effectively the same as what he asserted prior to October 2011.  As such, his current statements cannot truly to be said to be "new," but instead are merely recitations of the statements he previously made.  See Reid v. Derwinski, 2 Vet. App. 312, 315   (1992).  The Veteran's statements are thereby not new and material evidence.  Therefore, as evidence that is both "new" and "material" has not been submitted, there is no basis to reopen the previously denied claim for a bilateral knee disorder, to include arthritis and residuals of a right knee replacement.

Service Connection

The Veteran asserts that his acquired psychiatric disorder, diabetes, and lumbar spine disorder are related to active duty service.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including arthritis and psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).

Additionally, even if a condition noted during service is not shown to be chronic, evidence of continuous symptoms since active duty is still a factor for consideration as to whether a causal relationship exists between an in-service injury or incident and the current disorder as is contemplated under 38 C.F.R. § 3.303(a).

Acquired Psychiatric Disorder

Based upon the evidence of record, the Board determines that service connection is warranted for the Veteran's acquired psychiatric disorder. 

Specifically, the Board notes that the service treatment records reflect that the Veteran was diagnosed with a behavioral disorder during service.  The records indicate that the Veteran suffered from symptoms that included anxiety, mood disorder, and difficulty sleeping.  Further, in conjunction with the Veteran's credible statements, the records report that he was repeatedly "hazed" and felt that his fellow sailors were "plotting against him and would do bodily harm to him."  The Veteran was also administratively discharged due to repeated behavior infractions, including going AWOL.  Additionally, the post-service medical records indicate that the Veteran continued to suffer psychiatric symptoms since active service.  

The Board acknowledges that congenital or developmental defects, including personality disorders, are not diseases within the meaning of applicable legislation providing compensation benefits.  38 C.F.R. § 3.303(c).  Nevertheless, while the Veteran was initially diagnosed with a behavior disorder, given that the Board has expanded the claim to include any psychiatric disorder, the Board finds that the symptoms experienced by the Veteran (including anxiety, mood changes, and insomnia) during active service relate to and are also symptoms of his diagnosed depression.  

Therefore, considering the totality of the evidence, the Board resolves all reasonable doubt in favor of the Veteran and the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  As such, service connection should be granted.

Lumbar Spine Disorder and Diabetes Mellitus

Based on the evidence of record, the Board finds that service connection is not warranted for his lumbar spine disorder or diabetes mellitus.  

The Veteran's service treatment records do not reflect complaints of, treatment for, or a diagnosis related to a back disorder and/or diabetes.  Specifically, the Veteran's March 1975 separation examination does not reflect any complaints, signs, symptoms, or a diagnosis related to a back disorder or diabetes.  

The post-service evidence does not reflect symptoms of a back disorder until he fell from a pile of rocks while performing construction work in 1982 or 1983, which resulted in significant injuries to his back.  Moreover, the post-service medical evidence demonstrates that the Veteran had other injuries to his back since active service, including a motor vehicle accident and a fall from a tree.  With respect to diabetes, the medical evidence does not indicate the Veteran had symptoms related to, or a diagnosis of, diabetes until approximately 2009, and over 34 years after service.  Therefore, continuity of symptoms is not shown based on the clinical evidence, including for purposes of the chronic disease presumption under 38 C.F.R. § 3.307(a)(3) for arthritis and diabetes.

As part of this claim, the Board recognizes the statements made by the Veteran regarding his history of symptoms.  Specifically, that he had symptoms of a back disorder and diabetes since active service.  In this regard, while the Veteran is not competent to diagnose a back disorder, as they may not be diagnosed by their unique and readily identifiable features, and thus require a determination that is "medical in nature," he is nonetheless competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Nevertheless, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not probative in establishing continuity of symptomology.  As an initial matter, the large gap in treatment for his claimed disorders weighs against the Veteran's claims.  Further, the Veteran's treatment records contradict his assertions that his symptoms have persisted since service.  Specifically, his history of complaints since service are inconsistent with the service treatment records as his March 1975 separation examination does not reflect any complaints or injuries related to his back and/or diabetes.  Further, his VA and private treatment records, including from April 1998, June 1998, and February 1991 reflect that the Veteran stated that his back pain was caused by a fall after service and was aggravated by non-service connected injuries/traumas.  Lastly, the Board notes that the Veteran filed a claim for VA benefits over 30 years prior to filing the claims on appeal.  Therefore, the fact that the Veteran was aware of the VA benefits system and sought out a claim for other benefits, but made no reference to the disorders he now claims, weighs heavily against his credibility.  

Service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's disorders to active duty service.  

Here, the Veteran's January 1984 and June 1987 private treatment records report that he fell from a pile of rocks while performing construction work in 1982/1983, and sustained injuries to his back.  Further, the January 1991 and April 1998 treatment records reflect that the Veteran again injured his back after falling out of a tree and being involved in a motor vehicle accident, respectively.  With regard to his diabetes, the medical treatment records do not reflect any signs, symptoms, or a diagnosis until approximately 2009.  Moreover, the Veteran has not provided sufficient evidence, including private opinions and/or medical evidence to establish a nexus between his complaints and active service.  

Additionally, the Board acknowledges that there is some indication in the medical evidence that the Veteran's back disorder started after he fell during service, however, these records appear to be based entirely on the reports from the Veteran, and as a result are considered to be less probative.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his disorders to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding a diagnosis and/or etiology of his claimed disorders.  See Jandreau, 492 F.3d at 1377, n.4.  Because these disorders are not diagnosed by unique and readily identifiable features, they do not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed diagnosis and etiology of the Veteran's disorders are found to lack competency.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the appeal is denied.


VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C. §§ 5103, 5103A.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Moreover, there is no indication of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  Therefore, additional notice is not required and any defect in notice is not prejudicial.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

Here, the Board finds that all necessary assistance has been provided to the Veteran.  Specifically, all VA treatment records and relevant private treatment records have been obtained.  Additionally, given the absence of in-service evidence of chronic manifestations of the disorders on appeal, and no evidence of the disorders for many years after separation, a VA examination is not warranted.  38 C.F.R. § 4.2 (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Indeed, the available records and medical evidence is sufficient to make an adequate determination as to these claims.

Overall, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

New and material evidence having been received, the application to reopen previously denied claim of entitlement to service connection for a lumbar spine disorder is granted, and the claim is reopened.  

New and material evidence having not been presented, the application to reopen a previously denied claim of entitlement to service connection for a bilateral knee disorder, to include arthritis and residuals of a right knee replacement, is denied.  

Service connection for a lumbar spine disorder is denied.

Service connection for diabetes is denied.

Service connection for an acquired psychiatric disorder, including depression, is granted.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


